Citation Nr: 1642596	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  08-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps Reserve and was on active duty from June 1962 to December 1962 and in the United States Army Reserve from August 1974 to October 1994 with periods of active duty, including March 25, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  The Board remanded these matters in and February 2015 and February 2016 for additional development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Cervical spondylosis, cervical disc herniation, sciatica, and lumbar spondylosis had their onsets during active service.  






CONCLUSION OF LAW

Cervical spondylosis, cervical disc herniation, sciatica, and lumbar spondylosis were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his cervical and lumbar spine conditions were aggravated due to a motor vehicle accident in service on March 25, 1991. At the November 2014 Board hearing, the Veteran testified that he had pre-existing back and neck symptoms and these symptoms increased after the March 25, 1991 motor vehicle accident, to include pain and numbness in his lower extremities and pain in his shoulders.  See November 2014 hearing transcript, p. 12.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A). Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).  The Board acknowledges that the Veteran was on active duty on March 25, 1991.

The evidentiary presumptions of sound condition at entrance to service and aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service do not extend to those whose service connection claim is based on a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period)

The Veteran's service treatment record shows that the Veteran was in a motor vehicle accident on March 25, 1991 and complained of neck pain radiating down his spine and buttock.  Cervical spine degenerative disc disease was noted.  A radiology report of the cervical spine showed musculoskeletal spasm and osteoarthritic change of C3-6 with disc space narrowing and anterior and posterior osteophyte formation.

The Veteran acknowledges that he suffered neck and back pain prior to the March 25, 1991 motor vehicle accident in service.  Private treatment records show that the Veteran was struck by a vehicle in June 1988, involved in another motor vehicle accident in April 1989, and diagnosed with moderate right-sided C5-6 and C6-7 disc herniation and moderate degenerative disc disease with anterior bulging at C3-4 and C4-5, cervical strain and sprain, and lumbar strain and sprain.

In June 2001, the Veteran injured his back again after lifting a heavy box at work.  Private treatment records show that the Veteran had a lumbar provocative diskography at the L1-2, L2-3, L3-4, L4-5 and L5-S1 level in October 2001.

The November 2015 VA examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.  The March 2016 VA examiner diagnosed cervical spondylosis, cervical disc herniation, sciatica, and lumbar spondylosis.  The Board acknowledges that the November 2015 and March 2016 VA examiners provided negative nexus opinions.  However, the Board finds the Veteran's account of the aggravation his symptoms from the March 25, 1991 motor vehicle accident in service and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's competent and credible statements place the evidence in at least equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for is warranted for cervical spondylosis, cervical disc herniation, sciatica, and lumbar spondylosis.


ORDER

Service connection for cervical spondylosis and cervical disc herniation

Service connection for sciatica and lumbar spondylosis is granted.


REMAND

In the above discussion, the Board granted service connection for cervical spondylosis, cervical disc herniation, sciatica, and lumbar spondylosis.  The Veteran's claim for TDIU is inextricably intertwined with the pending evaluation of service-connected cervical spondylosis, cervical disc herniation, sciatica, and lumbar spondylosis.  Thus, a decision by the Board on the Appellant's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claim that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of the Veteran's service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After undertaking any additional development deemed appropriate, readjudicate the appeal, to include whether referral for extraschedular consideration is warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


